Citation Nr: 0721205	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  00-11 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for degenerative joint disease with degenerative disc disease 
of the lumbar spine, for the period beginning March 21, 1995.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from June 1943 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO granted service connection 
for osteoarthritis of the lumbar spine, and assigned an 
initial disability rating of 20 percent, effective March 21, 
1995. 

By a February 2001 rating action, the RO increased the rating 
assigned to the service-connected lumbar spine disability to 
40 percent, effective March 21, 1995.  

In a March 2002 rating action, the RO re-characterized the 
back disability as degenerative joint disease with 
degenerative disk disease of the lumbar spine, and raised the 
initial evaluation to 60 percent for the period beginning 
February 13, 2002.   

By an October 2002 rating action, the RO assigned a 40 
percent rating for the veteran's lumbar spine disability, 
characterized as a low back strain, effective September 23, 
2002, the date regulations pertaining to evaluation of 
disabilities of the spine were amended.  In addition, 20 
percent ratings were separately assigned for neuropathy of 
the left and right, each effective from September 23, 2002.  
The RO also awarded entitlement to TDIU, effective February 
13, 2002.

In a December 2005 rating action, the Appeals Management 
Center implemented a November 2005 Board decision awarding a 
60 percent evaluation to the service-connected degenerative 
joint disease with degenerative disk disease of the lumbar 
spine for the period from March 21, 1995 to February 12, 
2002.  

In the November 2005 decision, the Board remanded the appeal 
for an initial evaluation in excess of 60 percent for the 
service-connected low back disability, for additional 
development.  The requested development has been completed 
and the case returned to the Board for final appellate 
review. 


FINDING OF FACT

From March 31, 1995, the veteran's degenerative joint disease 
with degenerative disk disease of the lumbar spine is 
manifested by limitation of forward flexion to 40 degrees 
with moderate incomplete paralysis of the peroneal nerves.


CONCLUSION OF LAW

For the period beginning on March 31, 1995, the criteria for 
a rating in excess of 60 percent for degenerative joint 
disease with degenerative disk disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Codes 5293, 5243, 8521 (2002, 
2003 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with the initial 
rating following the grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).  The United States Court of Appeals for the Federal 
Circuit has also held that additional VCAA notice is not 
required when there is an appeal from the initial grant of 
service connection.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No further VCAA notice was required once 
the RO awarded service connection in January 2000. 

Regarding VA's duty to assist the veteran in substantiating 
his initial evaluation claim on appeal, post-service VA and 
private clinical treatment and examination reports, hearing 
testimony and statements of the veteran have been associated 
with the claims files.  

In addition, pursuant to a November 2005 Board remand, the 
veteran was scheduled for VA orthopedic and neurological 
examinations in February and November 2006.  He, however, 
failed to report to either examination.  The veteran was 
informed of the aforementioned examinations by notification 
letters, issued by VA in February and September 2006.  These 
letters were sent to the veteran's then current addresses.  
There is no evidence that either the February or September 
2006 notification letters were returned as undeliverable by 
the United States Postal Service. 

There is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In addition 
there must be an allegation of non-receipt of the notice.  
Baxter v. Principi, 17 Vet. App. 407 (2004).  There is no 
allegation of non-receipt of the examination notice, nor is 
there clear evidence to rebut the presumption of notification 
in this case.  Thus, it is presumed that he received the 
notice.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 
8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 Vet. 
App. 271, 274 (1994)). 

Moreover, a January 2007 supplement statement of the case 
contained the provisions of 38 C.F.R. § 3.655 (2006), and 
this informed the veteran of the consequences of his failure 
to report for the VA examination.  The veteran was given 
sixty days to respond to the supplemental statement of the 
case, but no response was received.  He failed to respond, 
and thus has not provided good cause for his failure to 
report for either the August or November 2006 VA 
examinations.  Under the provisions of 38 C.F.R. 
§ 3.655(a),(b) (2006), where a claimant fails without good 
cause to report for a necessary VA examination in connection 
with an original claim, the claim will be decided on the 
basis of the evidence of record.

Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the initial evaluation 
claim on appeal

II.  Initial Evaluation Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

VA revised the criteria for evaluation of diseases and 
injuries of the spine on two occasions during the course of 
this appeal.  The changes were effective September 22, 2002 
and September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 
27, 2003)).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003. However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g)
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000).

The veteran's degenerative joint disease with degenerative 
disk disease of the lumbar spine has been assigned a 60 
percent evaluation under former Diagnostic Code 5293 
(intervertebral disc syndrome).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the criteria in effect prior to September 23, 2002, a 
maximum evaluation of 60 percent was warranted for symptoms 
of intervertebral disc syndrome if pronounced and resulting 
in little intermittent relief; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc 38 C.F.R. § 4.71, Diagnostic Code 5293 (2002).

Under the former provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Id.

A maximum 60 percent rating was assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating attack was defined as 
a period of physician prescribed bed rest.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, a 
100 percent rating was assigned for residuals of a vertebral 
facture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
A 100 percent rating was also provided under Diagnostic Code 
5286, for ankylosis at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type). 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).

In September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  

The veteran's degenerative joint disease with degenerative 
disk disease of the lumbar spine is currently rated as 60 
percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 5243 
(2006).  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent rating 
is assigned for intervertebral disc syndrome with 
incapacitation episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  Thus, the veteran is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 100 percent rating for unfavorable ankylosis 
of the entire spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 50 percent rating is provided for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
provided where forward flexion of the thoracolumbar spine is 
30 degrees or less.  Id.

Under the General Rating Formula, the orthopedic and 
neurologic manifestations of a back disability are rated 
separately and then combined under the provisions of 
38 C.F.R. § 4.25 (2006).  General Rating Formula for 
Disabilities and Injuries of the Spine, Notes 1 & 6.

The rating schedule provides that neuritis of a peripheral 
nerve characterized by loss of reflexes is to be rated on the 
scale provided for injury to the nerve with a maximum 
equivalent to severe incomplete paralysis.  The maximum that 
can be awarded for neuritis of the sciatic neuritis of the 
sciatic nerve not manifested by such organic changes will be 
equivalent to moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

Complete paralysis of the peroneal nerve where there is foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes warrants a 40 percent rating.  Ratings of 30, 20 and 
10 percent will be assigned for severe, moderate and mild 
incomplete paralysis, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

III.  Analysis

As the veteran is already in receipt of the maximum rating 
available on the basis of the oldest version of the rating 
criteria, and on the basis of incapacitating episodes, a 
higher evaluation would be warranted only on the basis of 
evaluation on the basis of orthopedic and neurological 
impairment, and only as of the effective date of the new 
rating criteria, September 23, 2002.  The most recent VA 
examination, conducted in February 2002, showed that forward 
flexion of the veteran's lumbar spine was limited to 40 
degrees.  No additional limitation was reported due to 
functional factors.  38 C.F.R. §§ 4.40, 4.45.

Under the general rating formula, such limitation warrants a 
30 percent rating.  

Given that the veteran had significant motion, he could not 
qualify for a higher evaluation on the basis of ankylosis.

The February 2002 VA examination report also shows that the 
veteran had mildly decreased pinprick and light touch 
sensation on both legs, mostly in the L4-5 distributions.  
The veteran's motor strength was noted to have been 5/5 in 
both lower extremities.  These findings are commensurate with 
clinical findings noted in private treatment reports, dated 
in June and July 2006, reflecting that the veteran's knee and 
ankle jerks were present.  Vascular and sensory examinations 
of both lower extremities were normal.  Motor strength in 
both lower extremities was -4/5 (see, June and July 2006 
treatment records, prepared by Orthopedic Spine and Sports 
Medicine Center, Paramus, New Jersey).  As his reflexes were 
present, and the other neurological impairments were mild, 
the veteran had no more than moderately severe incomplete 
paralysis of both lower extremities.  See, 38 C.F.R. § 4.124, 
Diagnostic Code 8521 (2006)

If the 30 percent rating for the orthopedic manifestations is 
combined with 20 percent ratings for neurological impairment 
of the right and left lower extremity, a combined rating of 
60 percent is achieved.  38 C.F.R. § 4.25.  These criteria do 
not provide a basis for an evaluation in excess of the 
current 60 percent.  The RO has awarded a 40 percent rating 
for the orthopedic manifestations of the disability, but when 
a 40 percent rating is combined with two 20 percent 
evaluations under 38 C.F.R. § 4.25 would not yield a rating 
higher than 60 percent.

The Board recognizes the veteran's complaints of lumbar spine 
pain and flare ups.  The Court has held, however, that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable 
where the veteran is in receipt of the highest rating for 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

For these reasons, the weight of the evidence is against the 
grant of an initial rating in excess of 60 percent for the 
service-connected lumbar spine disability.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

IV.  Extraschedular Consideration

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-scheduler basis, under 38 
C.F.R. § 3.321(b)(1).  In the veteran's case, a basis for 
assigning an extra-scheduler rating is not shown.  There is 
no evidence that the service-connected lumbar spine 
disability necessitated frequent periods of hospitalization.  
He is already in receipt of TDIU based, in part, on his 
service-connected lumbar spine disability.  To the extent 
that the veteran's service-connected lumbar spine disability 
interfered with his employability, the TDIU and 60 percent 
rating compensate for that impairment.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An initial evaluation in excess of 60 percent for 
degenerative joint disease with degenerative disk disease of 
the lumbar spine for the period beginning from March 31, 1995 
is denied. 


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


